Citation Nr: 1229666	
Decision Date: 08/28/12    Archive Date: 09/05/12

DOCKET NO.  04-13 387	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder including posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for loss of smell.

3.  Entitlement to VA compensation under 38 U.S.C.A. § 1151 (West 2002) for loss of smell.

4.  Entitlement to an initial compensable rating for bilateral hearing loss from November 7, 2000, to September 9, 2008.

5.  Entitlement to an initial rating in excess of 20 percent for bilateral hearing loss from September 10, 2008, to October 2, 2011.

6.  Entitlement to an initial rating in excess of 50 percent for bilateral hearing loss from October 3, 2011.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney at Law


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from May 1967 to April 1971. 

This appeal comes before the Board of Veterans' Appeals (Board) from an August 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, a December 2006 rating decision of the RO in San Juan, Puerto Rico, and a March 2008 rating decision of the RO in Atlanta, Georgia, which currently has jurisdiction over the appeal.  In September 2010, the Board most recently remanded the appeal for additional development. 

This appeal has a long procedural history but, in the interest of brevity, the Board will refer the reader to the September 2010 Remand for that history except to note that in March 2010 the Veteran's representative withdrew her personal hearing request. 

The Board's September 2010 Remand referred to the agency of original jurisdiction (AOJ) the Veteran's claims for increased ratings for bilateral perforated eardrums and tinnitus.  However, while the appeal was in remand status, no action was taken on these claims.  Therefore, they are once again referred to the AOJ for appropriate action.  

The claim for VA compensation under 38 U.S.C.A. § 1151 for loss of smell and the claims for higher initial ratings for bilateral hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the RO.


FINDINGS OF FACT

1.  The competent and credible evidence of record demonstrates that the Veteran has an acquired psychiatric disorder diagnosed as an anxiety disorder that results from his military service.

2.  The competent and credible evidence of record demonstrates that the Veteran has acquired psychiatric disorders diagnosed as a major depressive disorder and a mood disorder as a result of his 38 U.S.C.A. § 1151 compensated bilateral hearing loss.


CONCLUSION OF LAW

Acquired psychiatric disorders diagnosed as an anxiety disorder, a major depressive disorder, and a mood disorder were caused by the Veteran's military service or a 38 U.S.C.A. § 1151 compensated disability.  38 U.S.C.A. §§ 1110, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an appropriate claim form, instructions for completing it, and notice of information necessary to complete the claim if it is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a duty to notify the claimant of the information and evidence needed to substantiate and complete a claim, i.e., existence of a current disability, the degree of disability, and the effective date of any disability benefits.  The appellant must also be notified of what specific evidence he is to provide and what evidence VA will attempt to obtain.  Third, VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  This includes obtaining all relevant evidence adequately identified in the record and, in some cases, affording VA examinations.  38 U.S.C.A. § 5103A. 

In Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006), the United States Court of Appeals for Veterans Claims (Court) observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the claimant's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C. § 5103(a) (West 2002).  

However, given the fully favorable decision contained herein, the Board finds that further discussion of the VCAA notice provided to the Veteran is unnecessary, since any deficiency in the timing or content of such notice would constitute harmless error.  To whatever extent the decision of the Court in Dingess, supra, requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as a disability rating and effective date, the Board finds that the RO will address any applicable downstream issues when effectuating the award and therefore any failure to provide this notice at this junction cannot prejudice the claimant because he will be free to appeal any unfavorable finding by the RO regarding the disability rating and effective date.

The Claim

The Veteran contends that his acquired psychiatric disorder including PTSD were caused by, among other things, being on an airplane that crash landed while in basic training in 1967 and helping to support the war in Vietnam while stationed in Okinawa.  It is also claimed, in substance, that his acquired psychiatric disorders were caused or aggravated by the Veteran's service connected bilateral hearing loss. It is also requested that the Veteran be afforded the benefit of the doubt. 

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b).  In addition, service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where the physician relates the current condition to the period of service.  38 C.F.R. § 3.303(d). 

In order to establish service connection for the claimed disability, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

As to claims of service connection for PTSD, controlling regulations provide that a grant of service connection for PTSD requires the following: (i) if the evidence establishes a diagnosis of PTSD during service and the claimed stressor is related to that service, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor; (ii) medical evidence diagnosing PTSD in accordance with 38 C.F.R. § 4.125(a); (iii) medical evidence establishing a link between current symptoms and an in-service stressor; and (iv) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  The provisions of 38 C.F.R. § 4.125(a) require that a diagnosis of a mental disorder conform to the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th Edition (1994) (DSM IV).  

The Board notes that during the pendency of this appeal, effective July 13, 2010, VA amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  More specifically, the revisions liberalized the standards for establishing the occurrence of in-stressors involving a "fear of hostile military or terrorist activity."  See 38 C.F.R. § 3.304(f)(3).  Accordingly, the provisions apply to this case.

Service connection may also be granted where disability is proximately due to or the result of already service-connected disability.  38 C.F.R. § 3.310.  Compensation is payable when service-connected disability has aggravated a non-service-connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

The Board notes that there was a recent amendment to the provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744-47 (Sept. 7, 2006).  The amendment sets a standard by which a claim based on aggravation of a nonservice-connected disability by a service-connected one is judged.  Although VA has indicated that the purpose of the regulation was merely to apply the Court's ruling in Allen, it was made clear in the comments to the regulation that the changes were intended to place a burden on the claimant to establish a pre-aggravation baseline level of disability for the nonservice-connected disability before an award of service connection based on aggravation may be made.  This had not been VA's practice, which suggests the possibility that the recent change amounts to a substantive change in the regulation.  For this reason, and because the Veteran's claim was pending before the regulatory change was made, the Board will consider the version of 38 C.F.R. § 3.310 in effect before the change, which is more favorable to the claimant.

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002); Klekar v. West, 12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

In adjudicating the claim, the Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

a.  Direct Service Connection

As to medical evidence diagnosing a current disability, the August 2011 VA psychiatric examiner diagnosed the Veteran with an anxiety disorder and a major depressive disorder despite the fact that the same examiner also opined that the Veteran did not meet the criteria for a diagnosis of PTSD.  Moreover, the Veteran's post-service treatment records show his complaints and treatment for acquired psychiatric disorders variously diagnosed as, among other things, an anxiety disorder, a major depressive disorder, a mood disorder, an adjustment disorder, reactive depression, and PTSD.  Therefore, the Board finds that the competent and credible evidence of record shows that the claimant has medical evidence of a current disorder.  38 C.F.R. § 3.303(a); Hickson, supra. 

As to evidence of an in-service incurrence of the disease, service personnel records confirm the Veteran was stationed on Okinawa, as a pavement and ground specialist, from September 1967 to April 1969 (i.e., during the Vietnam War era).  Furthermore, the Board finds that the Veteran is competent and credible to report on what he observes and feels such as the symptoms of an acquired psychiatric disorder, including an anxiety disorder, even when not documented in his service treatment records because these symptoms come to him through his own senses.  See Davidson, supra; Buchanan, supra; Jandreau, supra; Charles, supra.  Therefore, since the Court in Hickson, supra, held that evidence of an in-service incurrence of a disease or injury may be established by lay evidence, the Board also finds that the record contains competent and credible evidence of in-service incurrence of the disease.  See 38 C.F.R. § 3.303(a).  

In this regard, the Board notes that in claims for service connection for an acquired psychiatric like an anxiety disorder disorders under 38 C.F.R. § 3.303(a), unlike claims for PTSD under 38 C.F.R. § 3.304(f), there is no statutory requirement for objective evidence that the in-service disease or injury occurred for VA to find competent and credible evidence that the in-service event occurred even when the claim is not based on fear of hostile enemy action.  

As to medical evidence of a nexus between the in-service disease and the current disability, the August 2011 VA psychiatric examiner opined after a review of the record on appeal and an examination of the claimant that the Veteran's current anxiety disorder was as least as likely as not caused by or a result of his military service including the alleged airplane crash during basic training and his service in Okinawa in support of the Vietnam War.  The examiner reached this conclusion because the Veteran "endorse[d] longstanding symptoms that began during his military service.  He described increased irritability (resulting in serious marital and legal trouble), exaggerated startle [response], nightmares, and general hyperarousal that followed his exposure to in-service stressors.  His condition is most consistent with a diagnosis of anxiety disorder [not otherwise specified], and it seems at least as likely as not that said condition is related to in-service events."

In this regard, the Board notes that, while the Veteran's service treatment and personnel records do not provide objective evidence of the claimed airplane crash, they do confirm his service in Okinawa during the Vietnam War era.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion.").  Moreover, the Board notes that this opinion is not contradicted by any other medical opinion of record.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions).  

Therefore, the Board finds that the record contains medical evidence establishing a link between a current acquired psychiatric disorder (i.e., his anxiety disorder) and an in-service disease or injury despite the fact that the same examiner also opined that the Veteran did not meet the criteria for a diagnosis of PTSD and his major depressive disorder was not due to his military service because it was due to his post-service ear injury at the Nashville VA Medical Center in 2000.  See 38 C.F.R. § 3.303(a); Hickson, supra. 

Accordingly, the Board finds that the record shows (1) medical evidence of a current acquired psychiatric disorder diagnosed as, among other things, an anxiety disorder; (2) competent and credible evidence of an in-service disease or injury; and (3) medical evidence establishing a link between the current anxiety disorder and military service.  8 C.F.R. § 3.303(a); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) (establishing service connection requires finding a relationship between a current disability and events in service or an injury or disease incurred therein); Hickson, supra. 

Under such circumstances, and granting the Veteran the benefit of any doubt in this matter, the Board concludes that the preponderance of the evidence supports a grant of service connection for an acquired psychiatric disorder diagnosed as a generalized anxiety disorder.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303.  

b.  Secondary Service Connection 

The Veteran has been receiving compensation under 38 U.S.C.A. § 1151 for bilateral hearing loss since November 7, 2000.  While the Veteran has received compensation under 38 U.S.C.A. § 1151, his bilateral hearing loss will, for all intents and purposes, be treated as though it is a service-connected disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); McQueen v. West, 13 Vet. App. 237 (1999); and Velez v. West, 11 Vet. App. 148, 158 (1998).  As to a current disability, the August 2011 VA psychiatric examiner diagnosed the Veteran with a major depressive.  Moreover, the Veteran's post-service treatment records also show his complaints and treatment for acquired psychiatric disorders variously diagnosed as, among other things, a major depressive disorder and a mood disorder.  

As to the relationship between the current major depressive disorder and mood disorder and his bilateral hearing loss, the Veteran reported in writings to VA that his loss of hearing has caused him to be sad and moody.  Similarly, his wife reported in writing to VA that the Veteran has become very withdraw and sad since the problems with his hearing started.  In this regard, while as lay persons the Veteran and his wife are not competent to provide a medical opinion as to the relationship between his bilateral hearing loss and his major depressive disorder and mood disorder, the Board finds that they are competent and credible to report on what they can observe and/or feel such as being sad and moody because these symptoms come to them directly through their senses.  See Davidson, supra; Buchanan, supra; Jandreau, supra; Charles, supra.

As to medical evidence of the relationship between the current major depressive disorder and the bilateral hearing loss, August 2001 and November 2001 VA treatment records contain the opinion that the Veteran depression was due to his medical issues.  Subsequently, a January 2007 VA treatment record specifically opined that his major depressive disorder was due to, among other things, his hearing impairment.  Furthermore, the August 2011 VA psychiatric examiner opined after a review of the record on appeal and an examination of the claimant that the Veteran's current major depressive disorder was due to his hearing loss.  Specifically, the examiner reported that the Veteran is experiencing a persistently sad mood, anhedonia, diminished energy [etc . . . and t]hese symptoms appear to be the direct result of the medical incident in 2000 [in which he sustained the injury to his ear that resulted in the award of service connection under 38 U.S.C.A. § 1151 for hearing loss]."  These opinions are not contradicted by any other medical opinion of record.  See Colvin, supra.  

As to medical evidence of the relationship between the current mood disorder and the hearing loss, May 2009, July 2009, and February 2010 VA treatment records specifically opined that his mood disorder was due to, among other things, his hearing impairment.  These opinions are also not contradicted by any other medical opinion of record.  Id. 

Under such circumstances, and granting the Veteran the benefit of any doubt in this matter, the Board concludes that his 38 U.S.C.A. § 1151 bilateral hearing loss caused his major depressive disorder and mood disorder, and service connection is warranted on a secondary basis.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.310; Gilbert, supra, 1 Vet. App. 49, 56 (1990); Allen, supra.

However, the Board finds that service connection is not warranted on a direct or secondary basis for any other acquired psychiatric disorder including PTSD because the record either does not show a relationship between any other acquired psychiatric disorder and military service or an already service-connected disability and, as to PTSD, a diagnosis in accordance with the DSM-IV.  See 38 C.F.R. §§ 3.303(a), 3.304(f), 3.310; Rabideau, supra; Allen, supra.


ORDER

Entitlement to service connection for acquired psychiatric disorders, diagnosed as a generalized anxiety disorder, a major depressive disorder, and a mood disorder is granted.


REMAND

As to the claim for VA compensation for loss of smell, a review of the record on appeal reveals that in all relevant writings to the RO the Veteran claimed that his loss of smell was caused in the same November 2000 incident at the Nashville VA Medical Center in which his hearing and sense of taste were injured.  

However, the RO adjudicated the claim as a service connection claim under 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Therefore, the Board finds that a remand is required to obtain clarification from the Veteran and his representative as to which theory of entitlement he wishes to pursue, if not both, as to his loss of smell claim.  See 38 C.F.R. § 19.9 (2011).  

In this regard, a review of the record on appeal does not reveal that the RO ever adjudicated the loss of sense of smell claim as a § 1151 claim, provided the claimant with VCAA notice as to a claim for loss of smell under 38 U.S.C.A. § 1151, or provided him with a statement or supplemental statement of the case that provided him with notice of 38 U.S.C.A. § 1151 as to the loss of smell claim.  Therefore, if post-remand the Veteran expresses a desire to pursue a claim for loss of smell under 38 U.S.C.A. § 1151, the RO should readjudicate this claim taking into account this theory of entitlement in addition to providing him with a VCAA notice letter and a supplemental statement of the case that provides him with notice of 38 U.S.C.A. § 1151.  38 U.S.C.A. § 5103; 38 C.F.R. § 19.31 (2011); Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

As to the claims for higher initial ratings for bilateral hearing loss, the September 2010 remand directed that a VA audiological examiner provide VA with, among other things, the following information:

With respect to the VA audiometric results dated November 2000, May 2006, November 2006, April 2007 and July 2007, and any other VA audiometric results obtained (to include any dated November 2000, February 2001, March 2005, October 2006, January 2007 and May 2008), interpret the data that was reported in graph form and report it in a numerical format. 

In this regard, the Veteran was provided with a post-remand VA audiological examination in October 2011.  Moreover, that VA audiological examiner reported that the Veteran's thresholds on his January 2007, May 2008, September 2008, and March 2009 audiograms remained stable.  

However, the VA examiner did not provide the numerical interpretations for these audiograms.  The VA examiner also did not provide any information about the November 2000, February 2001, March 2005, and October 2006 audiograms.  Therefore, the Board finds the October 2011 VA examination inadequate and a remand for another examination is required.  See 38 U.S.C.A. § 5103A(d); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate); Stegall v. West, 11 Vet. App. 268 (1998) (holding that where the remand orders of the Board are not satisfied, the Board itself errs in failing to ensure compliance). 

A review of the record on appeal also reveals that the Veteran receives ongoing treatment for his various disabilities from the Tennessee Valley Healthcare System, Alvin C. York (Murfreesboro) Campus, and the Nashville Campus and Chattanooga CBOC.  Therefore, while the appeal is in remand status his contemporaneous treatment records from these facilities should be obtained and associated with the record.  See 38 U.S.C.A. § 5103A(b); Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA adjudicators are deemed to have constructive notice of VA treatment records); Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992).




Accordingly, these issues are REMANDED to the RO for the following actions:

1.  The RO should contact the Veteran and his representative and ask that they provide VA with a writing clarifying whether the claimant is seeking VA compensation benefits for loss of smell directly due to his military service under 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 or under 38 U.S.C.A. § 1151 as a result of the November 2000 incident at the Nashville VA Medical Center in which his hearing and sense of taste were injured, or under both theories of entitlement.  

2.  If the Veteran expresses a desire to pursue a claim for loss of smell under 38 U.S.C.A. § 1151 or does not reply to the above request for clarification, the RO should readjudicate this claim taking into account the 38 U.S.C.A. § 1151 theory of entitlement and provide him with a VCAA notice letter and a supplemental statement of the case that provides him with notice of 38 U.S.C.A. § 1151.

3.  The RO should obtain and associated with the record the Veteran's contemporaneous treatment records from the Tennessee Valley Healthcare System, Alvin C. York (Murfreesboro) Campus, and the Nashville Campus and Chattanooga CBOC.  All actions to obtain the requested records should be documented fully in the claims file.  

4.  The RO should obtain an addendum to the October 2011 VA Audiological examination by the same examiner or another qualified examiner if that examiner is not available.  The claims file should be provided to the examiner in connection with the addendum. The examiner must then interpret the data that is reported in graph form and report it in a numerical format for the VA audiometric results dated in November 2000, February 2001, March 2005, May 2006, November 2006, October 2006, January 2007, April 2007, July 2007, and May 2008.

5.  The RO should thereafter readjudicate the claims.  As to the rating claims, such readjudication should consider if further staged ratings are appropriate.  See Fenderson v. West, 12 Vet. App. 119 (1999).  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claims for benefits, to include a summary of the evidence received, and any evidence not received, and all applicable laws and regulations considered pertinent to the issues currently on appeal including 38 U.S.C.A. § 1151 as to the loss of smell claim.  A reasonable period of time should be allowed for response before the appeal is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other




appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


